PER CURIAM.
Raymond Nicholas Rechis petitions for a writ of habeas corpus for a belated appeal, alleging that his attorney failed to file an appeal of an order denying Rechis’ motion to correct an illegal sentence. We deny the petition because (1) Rechis failed to allege that he asked his attorney to file the appeal in a timely manner, and (2) there can be no ineffective assistance of post-conviction counsel in the absence of a constitutional right to that counsel. See, e.g., Waterhouse v. State, 792 So.2d 1176, 1193 (Fla.2001).
PETITION DENIED.
SHARP, W., PETERSON and GRIFFIN, JJ., concur.